DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 3, 4, 7, 12, 16, 22, and 26 have been cancelled.  
	Claims 1, 2, 5, 6, 8-11, 13-15, 17-21, 23-25, and 27-30 are pending and under examination.

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 2, 5, 6, 8-11, 14, 15, 17, 18-21, 23-25, and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Edinger et al. (PGPUB 2015/0118265; priority date 3/15/2012), in view of each Saurabh et al. (Sch. Acad. J. Pharm, 2013, 2: 144-156) . 
Edinger et al. teach a genetically engineered human nucleated erythroid precursor cell (such as a CD34+ hematopoietic stem cell) comprising an exogenous nucleic acid (i.e., DNA or RNA) encoding an exogenous polypeptide not expressed by erythrocytes.  The polypeptide is present on the cell surface as a fusion with a transmembrane protein normally present in erythrocytes such as Band 3 and glycophorin A or fragments thereof comprising the transmembrane and cytoplasmic domains; or the polypeptide is present inside the cell as a fusion with hemoglobin or fragments thereof.  Edinger et al. teach that the genetically engineered nucleated erythroid precursor cell is obtained by introducing a nucleic acid encoding the polypeptide into the nucleated erythroid precursor cell and culturing the resulting cell to generate a genetically engineered enucleated erythrocyte (such as an erythrocyte or a reticulocyte) suitable to treat an enzyme deficiency; they also teach a pharmaceutical composition comprising the cell and saline or another physiologically acceptable solution (i.e., formulated for intravenous administration.  Thus, the enucleated erythrocyte is not hypotonically loaded and thus, it must necessarily exhibit the same osmotic membrane fragility as an unmodified and uncultured erythroid cells or erythrocyte (claims 1, 2, 6, 11, 14, 17, 23, 24, and 27) (Abstract; [0004]; [0006]; [0011]- [0012]; [0018]-[0020]; [0025]; [0027]; [0030]; [0032]; [0034]-[0035]; [0037]; [0050]; [0056]-[0057]; [0063]; [0065]; [0069]-[0070];  [0078]-[0079]).  With respect to claim 5, Edinger et al. teach that the nucleic acid could be introduced into the nucleated erythroid precursor cell via transduction with integrating viral vectors such as retrovirus claim 25) ([0021]; [0022]).  Edinger et al. also teach a pharmaceutical composition comprising at least 90% genetically engineered enucleated erythrocytes (claims 18, 28, and 29) ([0069]).
Edinger et al. do not specifically teach that the polypeptide is d-aminolevulinate dehydrogenase or d-ALAD, i.e., having aminolevulinic acid (ALA) as a substrate (claims 1, 20 and 21).  However, Edinger et al. teach that the engineered enucleated erythrocyte are suitable to treat an enzyme deficiency.  Saurabh et al. teach that erythrocytes encapsulating ALAD are suitable to treat lead poisoning (p. 151, first paragraph).  Veyssier teaches that lead poisoning is characterized by elevated toxic ALA levels; Veyssier teaches that the elevated ALA levels in lead poisoning are due to the inhibition of d-ALAD by lead (see first page).  Based on these teachings, one of skill in the art would have found obvious to make the genetically engineered enucleated erythrocytes of Edinger et al. by specifically using d-ALAD as the exogenous polypeptide to achieve the predictable result of obtaining a therapeutic composition suitable to treat lead poisoning.  One of skill in the art would have also found obvious to further intravenously administering the resultant therapeutic composition to subjects in need of therapy with the reasonable expectation that doing so would treat lead poisoning in these subject by reducing the levels of ALA (claim 19).  By using d-ALAD as the exogenous polypeptide, one of skill in the art would have expressed d-ALAD at levels of at least 2-fold above those expressed by non-engineered enucleated cells (claim 15).
claim 30).  Persons et al. teach that enucleated erythrocytes expressing intracellular exogenous proteins not fused with endogenous polypeptides could be obtained via differentiation from genetically engineered nucleated erythroid precursor cells expressing intracellular exogenous proteins not fused with endogenous polypeptides (p. 1201-1203, see especially Fig. 2).  One of skill in the art would have found obvious to modify the method of Edinger et al., Saurabh et al. and Veyssier by using a nucleic acid encoding d-ALAD by itself (i.e., not fused with endogenous polypeptide) to achieve the predictable result of obtaining an enucleated erythroid cell expressing intracellular d-ALAD suitable to treat lead poisoning.  
The enucleated erythroid cells of Edinger et al., Saurabh et al., Veyssier and Persons et al. must necessarily comprise the copy numbers recited in claims 1 and 8-10 because all that is required to achieve such is to genetically engineer the erythroid precursors and differentiate them to enucleated erythroid cell.  The instant specification does not teach more than this.
Thus, the claimed invention was prima facie obvious at the effective filing date of the invention.

4.	Claims 1, 2, 5, 6, 8-11, 13-15, 17, 18-21, 23-25, and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Edinger et al. taken with each Saurabh et al., Veyssier and Persons et al., in further view of Hagiya et al. (Photodiagnosis and Photodynamic Therapy, 2012, 9: 204-214).
claim 13).  Hagiya et al. teach ALA transporters for accumulating ALA into cells (Abstract; p. 205, column 2, second full paragraph; p. 207, column 2, last paragraph; p. 209, paragraph bridging columns 1 and 2; p. 211, column 2, last paragraph).  One of skill in the art would have found obvious to further modify the nucleated erythroid precursor cell comprising intracellular d-ALAD with the transporter of Hagiya et al. to achieve the predictable result of obtaining a composition efficient to reduce ALA levels and treat lead poisoning by providing the cell with means for rapid ALA substrate internalization and clearance from the circulation.  
Thus, the claimed invention was prima facie obvious at the effective filing date of the invention.

 Response to Arguments
5.	The arguments were considered but not found persuasive.  
	Upon further reviewing the teachings in the prior art of record, the examiner concluded that one of skill in the art would have been motivated and would have reasonably expected to be successful in combining the cited references as set forth in the instant rejection.
As previously stated, Ibrahim teaches that ALAD is expressed by erythroid progenitors, that ALAD plays an essential role in heme biosynthesis, and that treating the CFU-E erythroid progenitors with compounds capable of increasing ALAD ALAD protein levels in CFU-E erythroid progenitors are 20 times higher than needed for heme biosynthesis (p. 2517, column 2, last paragraph).  Thus, Ibrahim and Bishop provide evidence that increased ALAD protein levels do not adversely affect the early stages of erythropoiesis. 
Although the applicant argues that Ibrahim’s teaching relate to ALAD enzymatic activity and not protein levels, protein levels and enzymatic activity are related.  Ibrahim does nothing to enhance the enzymatic activity of the already existent ALAD.  Ibrahim teaches that increased ALAD activity in CFU-E is dependent on the proper mRNA translation (see p. 24, first paragraph).  Thus, one of skill in the art would reasonably conclude that the observed increased enzymatic activity in Ibrahim is due to increased copies of ALAD protein in the CFU-E erythroid progenitors, which is consistent with Bishop’s teaching of increased ALAD protein levels in CFU-E erythroid progenitors.

	It is true that Ibrahim and Bishop do not teach enucleation.  It is also true that Chen teaches that the proteasome activity plays an important role in enucleation.  However, at the time of the of the invention, Badag-Gorce (Exp. Mol. Pathol., 2011, 91: 485-489; cited on the IDS filed on 8/8/2019) taught that, while low ALAD amounts sometimes inhibit proteasome activity, increased ALAD amounts stimulate proteasome activity, with 20 [Symbol font/0x6D]g providing a significant stimulatory activity (see p. 487-489).  The teachings of Chen and Badag-Gorce together indicate to one of skill in the art that increased ALAD concentrations are beneficial for enucleation.


Guo does not provide evidence to the contrary as Guo only uses low ALAD concentrations, the highest being 0.3 [Symbol font/0x6D]M, with no further increase in inhibition beyond 0.3 [Symbol font/0x6D]M.  Considering the molecular weights of 280 kDa (ALAD) and 240 kDa (CF-2) and the 50 [Symbol font/0x6D]l reaction volume (see p. 12400, column 1, first full and second to last paragraphs; p. 12401, Fig. 3), 0.3 [Symbol font/0x6D]M translates into 4.2 [Symbol font/0x6D]g ALAD and 3.6 [Symbol font/0x6D]g CF-2.  Thus, Guo cannot contradict Badag-Gorce’s teaching that higher ALAD concentrations stimulate proteasome activity.  

The other references cited by the applicant are not enough to overcome the teachings in the prior art that increasing ALAD copy number would not adversely affect erythropoiesis.  Although Buac mentions ALAD as a proteasome inhibitor, Buac refers to Guo’s teachings (see paragraph bridging p. 3 and 4; p. 4, first full paragraph).  Bergink, Shibatani, Wefes are silent with respect to ALAD and thus, cannot contradict the prior art indicating that increased ALAD concentrations are beneficial for enucleation.  
	 
	

Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILEANA POPA whose telephone number is (571)272-5546.  The examiner can normally be reached on 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ILEANA POPA/Primary Examiner, Art Unit 1633